Citation Nr: 1037646	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to June 1994.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claim for service 
connection for a neck disorder.  The Veteran disagreed and 
perfected an appeal.  In February 2008, the Veteran and his 
representative presented evidence and testimony in support of his 
claim at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been associated 
with the Veteran's VA claims folder.

In an April 2008 decision, the Board remanded the Veteran's claim 
for further procedural and evidentiary development.  

Clarification of issue on appeal

The Veteran contends that he is entitled to service connection 
based on both direct and secondary bases.  In a December 2002 
rating decision, the RO denied the Veteran's initial claim for 
entitlement to service connection for degenerative disc disease 
of the cervical spine.  That decision was not appealed.  In May 
2004, the Veteran submitted a claim to "reopen a service-
connected neck" and also stated that his neck condition was 
secondary to his service-connected lumbar spine disability.  The 
Veteran's claim was mistaken in that there was no service-
connected neck disability.  During the pendency of the current 
claim that his neck condition was caused by his service-connected 
low back disability, the Veteran has alternatively contended that 
he was injured during service at the same time he injured his 
lower back.  See, for example, the November 2004 notice of 
disagreement and the December 2004 VA Form-9 substantive appeal.  

In Schroeder v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that a "claim" should 
be defined broadly as an application for benefits for a current 
disability. See Schroeder v. West, 212 F.3d 1265, 1269 (Fed.Cir. 
2000); see also Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir. 
1999).  The Court applied this definition of a "claim" in Bingham 
v. Principi, 18 Vet. App. 470, 474 (2004), holding that "direct 
and presumptive service connection are, by definition, two means 
(i.e., two theories) by which to reach the same end, namely 
service connection," and that it therefore "follows logically 
that the appellant, in seeking service connection . . . did not 
file two separate claims" but rather one claim. Id.  In Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006), the Court held that 
although there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.

Using that guidance, the Board concludes that there is one issue 
for service connection of a neck disorder on appeal.  The May 
2004 claim has simply added a different theory to a previously 
denied and unappealed claim.  Although it appears that the RO 
denied claim for secondary service connection on its merits 
rather than on the predicate matter of whether new and material 
evidence has been received which is sufficient to reopen the 
claim, it is incumbent on the Board, notwithstanding the RO's 
action, to adjudicate the new and material issue. See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that new 
and material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the 
Board has a jurisdictional responsibility to consider whether it 
was proper for the RO to reopen a previously denied claim]. 

The proper issue on appeal, therefore, is whether new and 
material evidence has been received which is sufficient to reopen 
the previously-denied service connection claim for a neck 
disorder to include as secondary to service-connected lumbosacral 
degenerative disc disease.

The issue of entitlement to service connection for a neck 
disorder to include as secondary to service-connected lumbosacral 
degenerative disc disease is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The December 2002 rating decision was not appealed.

2.  Evidence received since the December 2002 rating decision 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for a neck disorder that is 
secondary to service-connected lumbosacral degenerative disc 
disease.


CONCLUSIONS OF LAW

1.  The unappealed December 2002 rating decision is final.  

2.  Since the December 2002 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a neck disorder, to include as secondary 
to service-connected lumbosacral degenerative disc disease is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).

As noted above, this claim involves an issue of whether new and 
material evidence has been submitted.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen a 
previously and finally denied claim.  The Court found that VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim, and must provide notice that 
describes what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were not found in the previous denial.  

The Veteran was informed of what evidence was needed to establish 
new and material evidence in letters dated June 2004 and 
September 2008.  The letters informed the Veteran of the meaning 
of the terms "new" and "material."  The Board observes that 
the RO essentially used language that substantially follows the 
regulatory language of 38 C.F.R. § 3.156, set forth below.  The 
September 2008 letter informed him of the basis for the prior 
denial for service connection.  In any case, as is discussed in 
detail below, the Board finds that new and material evidence has 
been submitted and reopens the claim.  Thus, any deficiency in 
notice under Kent could not result in any prejudice to the 
Veteran.

In addition, the Veteran was informed in the June 2004 and 
September 2008 letters of the evidence required to establish a 
claim for service connection.  The letters further informed him 
of VA's obligation for obtaining records and other evidence to 
assist him in developing his claims.  A March 2006 letter, in 
addition to the September 2008 letter, informed the Veteran of 
how VA determines a disability rating and an effective date.  The 
Board further observes that the Veteran has not contended that he 
has been prejudiced by lack of proper notification of his 
obligations to substantiate his claims, what comprises new and 
material evidence, the elements of service connection or the 
steps VA will take on his behalf to assist him in developing the 
claim.

The Board further concludes that the Veteran has not been 
prejudiced by the RO's adjudicating the claim on its merits 
because in so doing, the RO accorded this claim more 
consideration than was warranted. Cf. Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  

With regard to duty to assist, the Board notes that the RO has 
obtained the Veteran's service treatment record and VA treatment 
records.  In that vein, the Board notes that VA's duty to assist 
the Veteran in developing evidence for a new and material claim 
is limited; the Court has held that VA's duty to assist by 
providing a medical examination or opinion does not apply to new 
and material evidence claims.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) 
and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 (2007).  The 
record shows that not only did the RO provide the Veteran with a 
VA medical examination regarding the secondary service connection 
theory; the Board also required an examination in the April 2008 
remand order.

Thus, the Board finds that VBA satisfied its duty to assist the 
Veteran, but, as is discussed below, the Board finds that the 
March 2009 VA examination did not satisfy the requirements of the 
remand order.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that the 
Board errs as a matter of law when it fails to ensure compliance 
with remand orders.  Procedurally, however, the Board must first 
reopen the claim before addressing the merits of the Stegall 
issue.

The Board further notes that all due process has been accorded 
the Veteran.  As noted in the Introduction, the Veteran presented 
evidence at a hearing at the RO before the undersigned VLJ.  The 
Board will now proceed to a decision on the merits of the 
Veteran's claim to reopen.



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be (1) evidence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163 at 1166-67 (Fed. Cir. 2004).

Service connection - secondary

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a) (2009).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability. See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  Pursuant to 38 U.S.C.A. 
§ 5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).



Discussion

The record shows that the Veteran submitted a September 2002 
claim for service connection for an upper back and neck 
condition.  The RO denied the claim in a December 2002 rating 
decision.  There is nothing in the record to indicate that the 
Veteran appealed or disagreed with that decision within the time 
periods stated by regulation.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The Board finds that the December 2002 was not timely 
appealed and that it is final.

The evidence regarding the Veteran's neck disorder at the time of 
the December 2002 rating decision included the Veteran's service 
treatment records and, specifically, a January 1994 record 
indicating that the Veteran injured his upper back when he lifted 
a bag of laundry, and an August 2002 VA treatment record 
indicating an assessment of degenerative changes of the cervical 
spine. 

The RO denied the Veteran's claim because there was no evidence 
of any connection between the in-service assessment of muscle 
strain of the back during service and the cervical spine 
degenerative changes.  

The evidence received since the December 2002 rating decision 
include the report of an August 2004 VA medical examiner who 
reviewed the Veteran's VA claims folder and considered the 
Veteran's statements that he had suffered from numbness, tingling 
and pain that radiated down his left arm as a result of the 
January 1994 incident during service.  The examiner concluded 
that an opinion regarding any nexus between the Veteran's current 
neck disorder and the in-service incident could not be provided 
without resorting to speculation.  No opinion was provided 
regarding whether the Veteran's neck disorder was aggravated by 
his service-connected low back disability.

The Veteran testified at the hearing that he had been told by a 
VA medical provider that his neck condition could be caused or 
affected by his low back disability.  See hearing transcript at 
page 9.   A March 2009 VA neurology report states that the 
Veteran was examined and an MRI was performed.  The MRI showed a 
"questionable small central disc protrusion with mild left 
neural formaminal narrowing at the C5-6 level."  The examiner 
stated "neck pain muscle sprain/strain poss[ible] sensory 
radiculopathy to the left upper extremity however to say this is 
service connected would be mere speculation because of the SMR." 
No opinion was provided regarding whether the Veteran's neck 
disorder was aggravated by his service-connected low back 
disability.

As stated above, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed. See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In this case, the 
Veteran's contention that he has neuropathy in his left arm that 
is related to his neck and has had the condition since service is 
substantiated by new evidence provided in the MRI results.  The 
record also indicates that although there is no new evidence 
regarding a connection between 1994 in-service incident, there is 
new evidence regarding a potential connection between the 
Veteran's neck and his service-connected back.  For those 
reasons, the Board reopens the claim.
 
The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not be 
sufficient to allow a grant of the benefits sought.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  For the reasons 
explained in the remand section below, the Board finds that 
additional development of the claim is necessary before the Board 
may proceed to a decision on the merits of the reopened claim.





ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a neck disorder is 
reopened.  The claim is granted to that limited extent.


REMAND

As noted above, in Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that the 
Board errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted in the Introduction above, the Board remanded the 
Veteran's claim for further procedural and evidentiary 
development.  Specifically, the Board ordered VBA to ensure that 
all required notification had been done; to request that the 
Veteran identify all healthcare providers who have treated his 
cervical spine disability; to obtain all VA treatment records 
from August 2006 from VA facilities in Sarasota and Bay Pines, 
Florida, and include any such records in the Veteran's VA claims 
folder; to provide the Veteran with a medical examination by a VA 
neurologist who was directed to provide an opinion addressing 
whether the Veteran's cervical spine disorder was caused by his 
service-connected lumbar spine disability and whether the lumbar 
spine disability had aggravated the neck disorder; and, to advise 
the Veteran of the scheduling of the medical examination and the 
consequences for not appearing.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  In this case, the examiner did 
not address whether it is at least as likely as not that the 
service-connected lumbosacral degenerative disc disease 
aggravated the Veteran's cervical spine degenerative disc 
disease.  In other words, the examiner must address whether the 
Veteran's low back condition aggravates his cervical spine 
condition.  The Board observes that disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is compensable under 38 C.F.R. § 3.310(a).  

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2009).  This includes the provision of rationale to assist 
the adjudicating official in determining the probative value of 
the examination report.  See, for example, Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

In this case, two VA examiners have reported that they could not 
render an opinion regarding whether the Veteran's service-
connected lumbar spine disability caused the Veteran's cervical 
spine disorder, yet neither examiner has provided any rationale 
explaining why it would be resorting to mere speculation to make 
such an opinion.  If the examiner responding to this remand 
reaches a similar conclusion, the Board requires that the 
examiner specifically address why no opinion can be given with 
regard to whether it is as likely as not that the Veteran's 
current neck disorder was incurred during or aggravated by his 
active duty service, or whether it is as likely as not that the 
Veteran's current neck disorder has been aggravated by the 
Veteran's service-connected back disability.  As the record now 
stands, there are no probative opinions addressing the likely 
etiology of the Veteran's cervical disorder.





Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing 
and request that he provide or identify all 
health care treatment records pertaining to 
treatment of his cervical spine disorder 
since July 2009.  VBA shall make all 
reasonable attempts to obtain such records 
and include them in the Veteran's VA claims 
folder.

2.  After completion of the foregoing, VBA 
shall provide the Veteran with a medical 
examination by an appropriate VA physician 
who shall review the Veteran's VA claims 
folder prior to the examination.  The 
examiner shall provide a description of the 
nature and extent of the Veteran's cervical 
spine disorder to include, but not limited 
to, any associated neuropathy disorder.  The 
examiner shall also provide a medical opinion 
(1) whether it is as likely as not that the 
Veteran's current cervical spine disorder was 
incurred during or aggravated by his active 
duty service; and, (2) whether it is as 
likely as not that the Veteran's current 
cervical spine disorder was caused or 
aggravated by his service-connected lumbar 
spine disability.  If the examiner is unable 
to provide any opinion without resort to mere 
speculation, the examiner shall provide an 
explanation why that is the case.  The 
examiner's written opinion shall be supported 
by full discussion of the clinical evidence 
and associated with the Veteran's VA claims 
folder.

3.  After completion of the foregoing and any 
other development deemed necessary, VBA shall 
readjudicate the Veteran's claim for 
entitlement to service connection for a 
cervical spine disorder to include as 
secondary to a service connected lumbar spine 
disability.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran with a supplemental statement of the 
case and allow an appropriate period of time 
for response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


